 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 AMANDA DICKSON,                                         Case No.: 2:19-cv-01718-APG-EJY

 4          Plaintiff                                    Order Deeming Order to Show Cause
                                                                     Satisfied
 5 v.

 6 ANDREW FREED, et al.,

 7          Defendant

 8         In light of defendant Adolfo Chavez’s response to the order to show cause (ECF No. 10),

 9 I deem my prior order to show cause (ECF No. 6) satisfied and I will not remand this matter for

10 lack of subject matter jurisdiction at this time. However, defendant Adolfo Chavez remains

11 responsible for establishing subject matter jurisdiction with evidence other than counsel’s

12 statements.

13         DATED this 31st day of October, 2019.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
